Name: 85/508/EEC: Commission Decision of 4 November 1985 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  trade;  leather and textile industries
 Date Published: 1985-11-23

 Avis juridique important|31985D050885/508/EEC: Commission Decision of 4 November 1985 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 314 , 23/11/1985 P. 0023 - 0024*****COMMISSION DECISION of 4 November 1985 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) (85/508/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas in accordance with Article 1 of Council Regulation (EEC) No 1842/71 (2) on safeguard measures provided for in the association agreement between the European Economic Community and Turkey, the Commission, by Regulation (EEC) No 2662/85 (3), introduced protective measures in respect of imports into the Community of certain textile products originating in that third country; Whereas such safeguard measures were authorized because of the massive and rapid increase of the imports concerned into the Community and because of the resulting damage to Community producers; Whereas, under such protective measures, imports into the Community of the textile products in question originating in Turkey are subject, until 31 July 1986, to Community quantitative restrictions; Whereas, under such measures, disparities exist in the conditions governing imports of such textile products into the different Member States; whereas these disparities could lead to deflections of trade; Whereas, in order to detect rapidly deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, the French Government requested the Commission, under Article 2 of Decision 80/47/EEC, for authorization to apply prior intra-Community surveillance to imports of textile products falling within categories 4, 5, 6, 8, 20, 26 and 83, originating in Turkey and put into free circulation in the other Member States; Whereas the Commission has examined whether the imports concerned could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas this examination has shown that there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the abovementioned safeguard measures and aggravating or prolonging the economic difficulties of the industry concerned; Whereas, under these circumstances, it is necessary to authorize France until 31 July 1986, to apply intra-Community surveillance to imports of the textile products in question originating in Turkey and put into free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce until 31 July 1986 and in accordance with Decision 80/47/EEC, intra-Community surveillance of imports of the textile products falling within the following categories, originating in Turkey and put into free circulation in the other Member States. Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 4 // Turkey // 5 // Turkey // 6 // Turkey // 8 // Turkey // 20 // Turkey // 26 // Turkey // 83 // Turkey // // Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 November 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 192, 26. 8. 1971, p. 14. (3) OJ No L 252, 21. 9. 1985, p. 15. (1) As defined in Council Regulation (EEC) No 3589/82 (OJ No L 374, 31. 12. 1982, p. 106).